DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2022 has been entered.  Claim 33 has been amended.  Claims 43-52 remain withdrawn, while claims 33-42 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and applicant’s amendments to claim 33 have overcome the rejection of claims 33-42 under 35 USC 112(a) (new matter).  However, claims 33-42 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election without traverse of Group I, and of the species of a histone deacetylase (HDAC) inhibitor, and SMARCB1, in the reply filed on November 16, 2021 is again acknowledged.  It is reiterated that all SMARC genes set forth in claim 42 have been considered as a single species.
Claims 43-52 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2021.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 33-42 are indefinite over the recitation in independent claim 33 of the limitation “an effective amount of an epigenetic agent selected from…” (with the elected species corresponding to an HDAC inhibitor, and romidepsin in particular), as it is not clear (particularly in view of applicant’s most recent Remarks) what would/would not be considered an “effective amount” within the context of the claimed invention, which is directed to a method of treating SCCOHT.  The specification does not provide a definition for the term “effective amount” or any particular guidance with regard to, e.g., known useful/effective dosages of romidepsin, nor is there any exemplification in the disclosure of a successful treatment of SCCOHT employing the elected agent romidepsin or another HDAC inhibitor (i.e., the elected species presently under consideration).  MPEP 2173.05(c)(III) states that the common phrase “effective amount” may or may not be indefinite, with the test for definiteness being “whether or not one skilled in the art could determine specific values for the amount based on the disclosure”, and further that this phrase “has been held to be indefinite when the claim fails to state the function which is to be achieved and more than one effect can be implied from the specification or the relevant art”.  Given the known nature of SCCOHT as being rare and highly malignant, and resistant to standard therapies (as noted in applicant’s most recent Remarks at page 6), the examiner has previously interpreted this claim language as encompassing dosages of romidepsin employed and demonstrated in the art as being at least potentially partially effective in treating some types of solid cancers (including a patient with stage IV ovarian cancer), as taught by Jones et al (previously cited), as such a result would reasonably be considered at least somewhat “effective” by, e.g., a patient/patient family having the goal of extending life when suffering from stage IV cancer.  However, applicant’s Remarks at page 6 urge that these teachings of the prior art are not applicable in the context of SCCOHT, given “the poor response of SCCOHT patients to treatment”.  This raises the question of what constitutes an “effective amount” of romidepsin (or another HDAC inhibitor) within the context of the claims, i.e., what in fact is required in order for the administering of the claims to be considered as involving an “effective amount” that achieves treating SCCOHT?  As the specification cannot be relied upon to teach what an “effective amount” of romidepsin is, and as Applicant now urges that the teachings of the prior art do not meet the standard of the claims, further clarification is now clearly required to ensure that the boundaries of the claimed invention are clear.  
It is noted that the claims at present must now be considered indefinite; however, the examiner continues to consider the dosages of romidepsin taught in the prior art as being encompassed by the broadest reasonable interpretation of the claims in light of the specification (as the specification does not provide any type of limiting definition, or other guidance that clearly excludes such dosages).  Thus, the prior art continues to apply against the claimed invention as indicated below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (Cancer Investigation 30:481-486 [2012]; previously cited) in view of Kupryjanczyk et al (Po. J. Pathol. 64(4):238-246 [2013]; cited in IDS) and Birks et al (Pediatric Blood Cancer 60:1095 [Feb 2013]; cited herein), and with regard to claim 35, as evidenced by VanderMolen et al (The Journal of Antibiotics 64:525-531 [2011]; previously cited).  
Jones et al teach administering romidepsin (in combination with gemcitabine) to patients with different types of advanced solid tumors, including 4 patients with ovarian cancer (see entire reference, particularly Table 2, and the discussion of Efficacy at page 484, right column).  It is noted that claim 33 as amended recites a method “comprising administering to the subject an effective amount of an epigenetic agent selected from” a group including an HDAC inhibitor (the elected species).  As Jones et al clearly disclose administering romidepsin as a 4-hr IV infusion (prior to separate IV administration of gemcitabine), Jones et al teach a method meeting this requirement of amended claim 33 (as it is noted that, as discussed above, the claims – while indefinite - are being interpreted as embracing the use of prior art dosages of the HDAC inhibitor romidepsin disclosed as being used in treating ovarian cancer).  Of only two patients who experienced a partial response, Jones et al report one was a patient with stage IV ovarian cancer; another patient with ovarian cancer experienced stable disease (SD) during the study of Jones et al (again see page 484, right column).  Jones et al teach with regard to their results that “the level of antitumor activity (60% of patients with at least SD) is intriguing and warrants more formal phase 2 trials” (page 485); Jones et al also recommend use of a dosage of 12mg/m2 romidepsin in further studies, and also teach that in prior studies of romidepsin, “there was evidence of clinical activity of single agent romidepsin at <10mg/m2, and romidepsin at 12.7 mg/m2 showed evidence of increased histone acetylation” (page 485, left column).  With further regard to claims 34-35, it is noted that Jones et al teach that romidepsin is an HDAC inhibitor (see, e.g., the Abstract).  With further regard to claim 35, which requires that “the HDAC inhibitor has affinity for HDAC2”, it is noted that VanderMolen et al teaches that romidepsin possesses such activity, establishing that it is a property of romidepsin that it meets the requirements of this claim.  Regarding claims 36-37, the elected species of romidepsin is taught by Jones et al, as discussed above.
Jones et al do not teach administering romidepsin to any patients with small cell carcinoma of the ovary, hypercalcemic type (SCCOHT), as required by claim 33.  
Kupryjanczyk et al teach that SCCHT of the ovary is a “rare and highly malignant neoplasm affecting young females”, and is a tumor “characterized by a poor response to available chemotherapies and generally short progression-free survival” (page 239, left column, first paragraph).  Kupryjanczyk et al further teach that SCCHT of the ovary has been shown to have “striking similarity” to the other childhood tumors atypical teratoid/rhabdoid tumor (AT/RT) of the central nervous system (CNS) and malignant rhabdoid tumor (MRT) of the kidney (page 245, right column).
Birks et al suggest treating pediatric AT/RT tumors and kidney rhabdoid tumors (termed KRTs by Birks et al) with therapies that target epigenetic effector genes, and further teach that drugs targeting HDAC2, including romidepsin, are examples of such drugs (see entire reference, particularly Table III). 
In view of the teachings of Jones et al, Kupryjanczyk et al, and Birks et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered romidepsin in the manner taught by Jones et al to the specific type of ovarian cancer patients taught by Kupryjanczyk et al.  An ordinary artisan would have been motivated to have performed such a method by Jones et al’s teaching of both partial response and stable disease in advanced ovarian cancer patients treated with romidepsin, combined with Kupryjanczyk et al’s teaching that known effective standard therapies for SCCOHT are lacking, and Birks et al suggestion that drugs targeting epigenetic genes (of which romidepsin is one example disclosed by Birks et al) may be useful in treating pediatric tumors exhibiting the characteristics of SCCOHT (such that patients with such a cancer would be recognized by an ordinary artisan as appropriate candidates for the treatment taught by Jones et al, with at least some reasonable expectation that disease progression might be successfully impeded, even if temporarily).  While it is noted that the teachings of the prior art are not sufficient to suggest, e.g., that such a treatment would cure SCCOHT, such a therapy is embraced by the terminology of the claims to the extent that it is presently understood, as discussed above.
With further regard to claim 38 and claims dependent therefrom, Jones et al also fail to teach the identification of patients with SCCOHT or predisposition therefore via methods steps as set forth in claims 38-39.  However, Kupryjanczyk et al disclose methods of screening ovarian tumor samples described as “compatible by histological and immunohistochemical criteria with small cell carcinoma of hypercalcemic type (SCCHT)” via sequencing of the SMARCA4 gene in amplified tumor DNA (see entire reference, particularly the abstract).  Kupryjanczyk et al disclose obtaining tumor samples (page 239), isolating genomic DNA therefrom, and PCR amplifying and sequencing all exons of SMARCA4 (pages 239-240).  Kupryjanczyk et al report identifying SMARCA4 mutations in samples from two of two tested patients, including mutations at codons 1254, 729, and 1093, all of which are disclosed as resulting in truncated protein products (see Table II as well as page 245, left column) (such that Kupryjanczyk et al inherently disclose an alteration/mutation meeting the requirements of claims 38).  With regard to the “identifying” of claim 38 and its dependent claims, it is noted that – while Kupryjanczyk et al disclose that their tested samples are known to be from tumors consistent with SCCOHT – the “identifying” of the claims does not require any further active/manipulative steps, but rather corresponds to an instructional limitation, i.e., non-functional descriptive material that is not given patentable weight when comparing a claimed invention to the prior art (see MPEP 2111.05).  With further regard to claim 39, it is noted that detection of the presence or absence of the specified mutations – which is encompassed by the claims given the “identifying....if....the alteration is detected” language of the “identifying of claim 38 – is necessarily achieved by the sequencing of Kupryjanczyk et al.  
In view of the teachings of Kupryjanczyk et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods suggested by Jones et al in view of Kupryjanczyk et al and Birks et al so as to have further practiced the obtaining, detecting and identifying taught by Kupryjanczyk et al.  An ordinary artisan would have been motivated to have made such a modification simply for the benefit of better characterizing a tumor in a subject (as well as for the benefit taught by Kupryjanczyk et al of determining “whether....tumors diagnosed as SCCHT constitute a homogeneous group or represent more than one entity” (Abstract)).
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al in view of Kupryjanczyk et al and Birks et al, as applied to claims 33-39, above, and further in view of Wilson et al (Molecular and Cellular Biology 34(6):1136-1144 [Jan 2014]; previously cited) and Burnett et al (Biotechnology Journal 6:1130-1146 [2011]; previously cited).
The teachings of Jones et al, Kupryjanczyk et al, and Birks et al are set forth above.  None of Jones et al. Kupryjanczyk et al and Birks et al teach further treating steps as set forth in claims 40-42, including with regard to the elected target gene SMARCB1.  
	Wilson et al teach that SMARCA2 plays a role “in oncogenesis caused by SMARCA4 loss” and that SMARCA2 is thus “a potential therapeutic target” in SMARCA4 mutant cancers, stating that “therapeutic inhibition of SMARCA2-containing residual complexes is a promising approach for the treatment of SMARCA4 mutant cancers” (see entire reference, particularly the Abstract and the Discussion at page 1141, right column bridging to page 1142, left column).  Wilson et al state that SMARCA2 “harbors at least two potentially targetable domains, an enzymatic ATPase domain and a bromodomain”, and teach that bromodomains “have recently emerged as particularly good targets for anticancer therapy” (page 1142, left column).  Wilson et al disclose the use of shRNAs targeting SMARCA2 in suppressing SMARCA2 levels in both SMARCA4 wild-type cell lines and SMARCA4 mutant cells lines, teaching that “SMARCA4 mutant cell lines were exquisitely sensitive to reduced SMARCA2 levels” (page 1139, left column bridging to right column).  However, Wilson et al do not disclose an actual treatment based on the targeting of a gene meeting the requirements of claims 40 and 42, or the particular treatment of an siRNA (as set forth in claim 41).
Burnett teaches that short-hairpin RNAs (shRNAs) (i.e., the type of RNA inhibitor taught by Wilson et al) are precursors to small interfering RNAs (siRNAs) (see entire reference, particularly page 1130, right column).  Burnett et al provide an overview of recent developments related to siRNA therapies, teaching that “over the past decade, at least 21 siRNA therapeutics have been developed for more than a dozen diseases, including various cancers” (see Abstract, as well as the entire reference).
In view of the teachings of Wilson et al and Burnett et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Jones et al in view of Kupryjanczyk et al and Birks et al so as to have further treated a subject with a SMARC4 mutant ovarian cancer with an siRNA therapy targeting SMARCA2 (derived from the shRNA taught by Wilson et al and employed using the guidance provided by Burnett et al).  An ordinary artisan would have been motivated to have made such a modification for the benefit of providing a further treatment to patients with such cancers (which are taught as having a poor prognosis) with a treatment more specifically targeting their cancers, as taught by Wilson et al.  Further, given the guidance provided by Burnett et al, an ordinary artisan would have had a reasonable expectation of success in preparing and employing such a treatment.
The reply entered with the RCE of October 25, 2022 traverses the prior rejections under 35 USC 103 on the grounds that the cited art does not suggest administration of romidepsin to SCCOHT patients with a reasonable expectation of success (Reply page 6; it is noted that both rejections under 35 USC 103 are traversed on these grounds).  This argument has been thoroughly considered but is not persuasive given the indefiniteness of, and present interpretation of, applicant’s claim language, as discussed above.  To the extent that the claims are presently understood, the teachings of Jones et al in view of Kupryjanczyk et al and Birks et al are sufficient to suggest administering an “effective amount” of romidepsin (corresponding to the elected species) to a SCCOHT patient, as discussed above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Foulkes et al (Journal of Pathology 233:209 [May 2014]; cited herein) teach that analysis by whole exome sequencing “has revealed that SCCOHTs are in fact rhabdoid tumors” (see entire reference, particularly the Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634